Case: 1:19-cv-05610 Document #: 146 Filed: 01/28/20 Page 1 of 3 PagelD #:2196

Romspen Mortgage Limited Partnership
v.

T2 Winnetka

v.

Peter S. McDonnell, et al. Civil Action No. 19-cv-5610

Proof of Service Affidavit

 

 

Shaina Napoleon, being first duly sworn on oath deposes and says she is over 18 years of
age, not a party to the above suit and is a registered employee of the Illinois Department of
Professional Regulation Private Detective Agency #117-000206, Myers Service Inc.. d/b/a
MSI Detective Services.

That she personally served a copy of an Alias Summons on A Third-Party Complaint.
Cross-Complaint, and attached exhibits, on Peter S. McDonnell, outside of his residence,
located at, 2714 Greenview Ave., Chicago, IL 60614, on Saturday, January 25, 2020 at
5:00 p.m. That the server informed Peter S. McDonnell of the contents of the documents
by stating, “This is an Alias Summons on A Third-Party Complaint. Cross-Complaint.
and attached exhibits,” and that Peter S. McDonnell confirmed his name and accepted the
documents in hand.

Peter S. McDonnell is described as a Caucasian male, approximately 60-65 years of age.
6°01” in height, average build, with white hair and wearing glasses.

<0 \_

SPSCML PROCESS SERVER (signature)

Under penalties of perjury as provided by law pursuant to Section 1-109 of the Code of Civil Procedure. the undersigned
certifies that the statements set forth in this instrument are true and correct. except as to matters therein stated to be on
information and belief and as such matters the undersigned certifies as aforesaid that he/she verily believes the same to be
true.

 

SPECIAD2ROCESS SERVER (signature)
Case: 1:19-cv-05610 Document #: 146 Filed: 01/28/20 Page 2 of 3 PagelD #:2197

AO 44] (Rev. 07/10) Summons on Third-Party Complaint (Page 2)

Civil Action No. 19-cv-5610

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R, Civ. P. 4 (1)

This summons for (name of individual and title, if any) . Meany P \ \

was received by me on (date) ol | | S| a O02: O

 

 

wi personally served the summons on the individual at (place; 2+
Cnicegs 1 IL Loal4+ on (date) +25 - DOG oF

( I teft the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

 

 

 

 

On (date) , and mailed a copy to the individual’s last known address; or
OG I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

On (dete) : or
© lL returned the summons unexecuted because ; or
O Other (specif):
My fees are $ for travel and $ for services, for a total of $ 0.00

] declare under penalty of perjury that this information is true.

Server's signature

PAS name and title _

24AOG WF Nerlon Ane. Chiccga IC Gabe?

Server's address

Additional information regarding attempted service, etc:
Case: 1:19-cv-05610 Document #: 146 Filed: 01/28/20 Page 3 of 3 PagelD #:2198

[kn id \efS> .
G

: oe, ff mo,
0 i | C } 13
3
SUA nedpesd NES | ,
TE, : ep Tee 8 1 . ~
ohio CS “su Yoh, J) | ; (spall rh
‘A

a ee S oO AStss oe AQ

sy

Aosfoqed priede=

Pod

+ etic) Y i Opps, th if ft sos fe ot , ut ot TR,
